Exhibit 10.4
Executive Officers



Imation Corp. 2011 Stock Incentive Plan


Amendment to Performance-Based Restricted Stock Award Agreement (2014)




This Amendment to Performance-Based Restricted Stock Award Agreement (the
“Amendment”), effective as of _______________, 2014, between Imation Corp., a
Delaware corporation (the “Company”) and _______________, an employee of the
Company or one of its Affiliates (the “Participant”).


WHEREAS, pursuant to a Performance-Based Restricted Stock Award Agreement
effective as of _________________ (the “Agreement”), the Company granted to
Participant a restricted stock award of _________ shares of the Company’s common
stock, par value $.01 per share, subject to the terms and conditions set forth
in the Agreement and in accordance with the terms and conditions of the Imation
Corp. 2011 Stock Incentive Plan (the “Plan”).


WHEREAS, Section 3 of the Plan provides that the Committee administering the
Plan (the “Committee”) has full power and authority, subject to the express
provisions of the Plan and applicable law, to amend the terms and conditions of
any award granted under the Plan.


WHEREAS, pursuant to Section 3 of the Plan, the Committee has determined to
amend the Agreement in the manner set forth below.


NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Company and the Participant hereby agree to
amend the Agreement as follows:


1.    Section 3(c) of the Agreement is hereby amended in its entirety to read as
follows:


(c)    Change in Control; Job Elimination; Death; or Disability .
Notwithstanding the vesting and forfeiture provisions contained in Sections 3(a)
and 3(b) hereof, but subject to the other terms and conditions set forth in this
Agreement:
(i)    in the event of a Change in Control, with respect to the portion of the
Shares that have not previously vested or been forfeited, the right to receive
the Shares hereunder shall be converted to a right to receive an amount equal to
the cash value of the Shares (based on the cash value of a Share at the time of
the Change in Control) and the Participant shall be vested in a portion of the
cash value of the Shares assuming that the performance goal for the year of the
Change in Control would be achieved at the target (100%) level, as set forth in
Exhibit A, prorated based on the number of calendar days in the year up to and
including the date of Change in Control. Participant shall also be entitled to
payment for Performance Periods completed based on the actual level of
achievement, to the extent such amounts had not been previously paid prior to
termination. Payments shall occur as of the date of the Change in Control.
Participant shall not be entitled to any other payments under this Performance
Award for Performance Periods ending after the year of Change in Control, unless
the Participant’s employment with the Company is involuntarily terminated (other
than Termination for Cause) within twelve (12) months after a Change in Control
or the Participant terminates employment for Good Reason only on or after the
120th day following the Change in Control and within twelve (12) months after a
Change in Control, in which case, the Participant shall be entitled to receive
an additional payment as if the entire Performance Award was achieved at the
target (100%) level, as set forth in Exhibit A, as of the date of the Change in
Control (regardless of actual performance or whether the performance metrics
continue to

1

--------------------------------------------------------------------------------




be measured after the Change in Control), less any amounts paid to Participant
as of the date of the Change of Control as set forth above. Such payment shall
be made promptly after the date of such termination, but in no event later than
thirty (30) calendar days following such event.        
(ii) in the event the Company or an Affiliate terminates the Participant’s
employment with the Company (other than Termination for Cause or under
subparagraph 3(c)(i) above) or a Participant terminates employment for Good
Reason (other than under subparagraph 3(c)(i) above), or a Participant dies or
is deemed to have suffered a Disability, then the Participant shall be vested in
a portion of the Shares assuming that the performance goal for the year of
termination, death or Disability would be achieved at the target (100%) level,
as set forth in Exhibit A, prorated based on the number of calendar days in the
year up to and including the date of the Participant’s termination, death or
Disability. Vesting shall occur as of the date of termination, death or
Disability. Participant shall not be entitled to any other payments under this
Performance Award for Performance Periods ending after the year of termination.
2. The definition of Termination for Cause in Section 7 is amended to read as
follows and a new definition of Good Reason is added as follows:
(c)    “Termination for Cause” means termination of Participant’s employment
with the Company or an Affiliate for the following acts: (a) your gross
incompetence or substantial failure to perform your duties; or (b) misconduct by
you that causes or is likely to cause harm to the Company or an Affiliate or
that causes or is likely to cause harm to the Company’s or an Affiliate’s
reputation, as determined by the Company’s or Affiliate’s Board of Directors in
its sole and absolute discretion (such misconduct may include, without
limitation, insobriety at the workplace during working hours or the use of
illegal drugs); or (c) failure to follow directions of the Company’s or
Affiliate’s Board of Directors that are consistent with your duties; or (d) your
conviction of, or entry of a pleading of guilty or nolo contendere to, any crime
involving moral turpitude, or the entry of an order duly issued by any federal
or state regulatory agency having jurisdiction in the matter permanently
prohibiting you from participating in the conduct of the affairs of the Company
or an Affiliate.; or (e) commission of any act of dishonesty, theft, fraud,
embezzlement, misappropriation or illegal conduct which is, in each case,
materially injurious to the Company or its affiliates, regardless of whether an
indictment, criminal conviction or plea of no contest occurs; or (f) violation
of any applicable laws, rules or regulations or failure to comply with
applicable confidentiality, non-disparagement, non-solicitation and
non-competition obligations to the Company, corporate code of business conduct
or other material policies of the Company in connection with or during
performance of the Executive’s duties to the Company that could, in the Board’s
opinion, cause material injury to the Company, which violation, if curable, is
not cured within thirty (30) days after notice thereof to the Executive.
(d) “Good Reason” shall mean the occurrence of any of the following events,
except for occurrence of such an event in connection with the termination of
your employment or reassignment by the Company or an Affiliate for Cause, for
disability or for death, provided you have given the Company written notice
within ninety (90) days of the initial existence of the Good Reason event and
the Company has not cured such event within thirty (30) days of the receipt of
such notice: (a) a material diminution, either prior to or following a Change of
Control, of your authority, duties or responsibilities from your authority,
duties or responsibilities as of the date of this Agreement; or (b) a material
diminution, either prior to or following a Change of Control, in your base
compensation (specifically excluding any long-term incentive compensation for
which you are eligible), excluding any reduction caused by a restructuring by
management of benefits for the employees of the company as a whole that affects
you in a manner comparable to other senior executives of the Company; or (c) a
material change in the geographic location at which you perform your services
following a Change of Control (but in no event including a relocation that does
not increase the actual distance required for you to commute from your home to
the new place of business by more than 50 miles).

2

--------------------------------------------------------------------------------






3.    No other terms or conditions of the Agreement are amended hereby, and all
such terms and conditions of the Agreement shall remain in full force and
effect. The terms, provisions and agreements that are contained in this
Amendment shall apply to, be binding upon and inure to the benefit of the
parties and their respective heirs, executors, administrators, legal
representatives and permitted successors and assigns, subject to the limitation
on assignment expressly set forth in the Agreement. This Amendment shall have no
force or effect unless it is duly executed and delivered by the Company and the
Participant (which may be by electronic signature) or until such Agreement is
delivered and accepted through any electronic medium in accordance with
procedures established by the Company.


The Company has caused this Amendment to be signed (which may be by electronic
signature) and delivered and the Participant has caused this Amendment to be
accepted (which may be by electronic acceptance) as of the date set forth
above.    


 
IMATION CORP.
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
Participant
 
 
 
 
 
 
 
 
 

                    



3